Me. Justice Yantis delivered the opinion of the court: Under a stipulation filed in this cause, it appears that on or about August 28, 1932, claimant was employed by the State of Illinois as a repair and maintenance man on State Highway No. 5, at a point about five miles west of Belvidere, and that he was receiving compensation at the rate of Thirty Dollars ($30.00) per week; that while wheeling a wheelbarrow full of cement from the cement mixer to the road, he struck a projection, causing him to fall, twisting his left leg and knee and being struck by the handle of the wheelbarrow, resulting in laceration of the ligaments of the knee; that immediately after the injury, the knee was placed in a cast; that claimant was compelled to use crutches and unable to do any work and temporarily and totally disabled for a period of approximately five months; further, that claimant was employed only a part of the working days in the year (about 50%), and the compensation would be determined under Section 10 E of the Compensation Act; that claimant is the father of and supporting four children, all under the age of sixteen years; that claimant, under Paragraph 145, Section J, would receive $14.00 per week by virtue of having four children at the age stated, for a period of twenty (20) weeks, or a total of Two Hundred Eighty Dollars ($280.00). Under this stipulation, no disagreement as to facts exists. Claimant was an employee of the State; was injured while engaged in and in the course of his employment, and such employment was within the purview of the Workmen’s Compensation Act. The only question, therefore, is a determination of the amount of an award that should be allowed. Under the stipulation of facts and the statutory provisions applying in such case, an award on a basis of $14.00 per week for a period of twenty (20) weeks, or a total of Two Hundred Eighty Dollars ($280.00), is hereby allowed.